Citation Nr: 1433300	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-42 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for myofascial pain syndrome of the thoraco-cervical spine.


REPRESENTATION

Appellant represented by:	Lisa LaFera, Esq.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 2004 to April 2008.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for myofascial pain syndrome of the thoraco-cervical spine at noncompensable (zero percent) evaluation, effective April 3, 2008.  

The Virtual VA and VBMS folders have been reviewed.


FINDING OF FACT

For the entire initial rating period on appeal, myofascial pain syndrome of the thoraco-cervical spine more closely approximates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for an initial rating of 20 percent, but no higher, for myofascial pain syndrome of the thoraco-cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5237 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006). 

As the issue of entitlement to a higher rating for the cervical spine disability involves an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA medical examinations in May 2011 and August 2009.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

Legal Criteria: Initial Ratings

The Veteran seeks a higher initial rating for service-connected cervical spine disability.  Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, her current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Initial Rating Analysis

The Veteran's service-connected cervical spine disability is rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  Under the general rating formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires that the condition be manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, Note (2).  

Outpatient treatment records from the Darnall Army Community Hospital show that the Veteran reported severe back and neck pain and tenderness in September, November, and December of 2007, and January, February, and March of 2008.  In February 2008, the Veteran reported that the pain made it difficult for her to sit up straight.  Examination of January 2008 noted that the Veteran reported constant pain.  No peripheral neuropathy was found, and x-ray findings were clinically normal.  An August 2010 VA outpatient treatment record notes that the Veteran had objective tenderness in her neck and upper back.  
	
The Veteran was afforded an August 2009 VA general medical examination.  The VA examiner reported normal range of motion with no pain, spasm, weakness, or tenderness.  Examination of the spine revealed normal head position, normal curvature of the spine, normal symmetry in appearance, and normal symmetry in rhythm of spinal motion.  The VA examiner questioned the Veteran as to her occupational background, and reported that she is a housewife.  

In her July 2010 notice of disagreement, the Veteran raised several concerns regarding the August 2009 examination.  She asserted that, contrary to the examiner's report, she could not achieve the full range of cervical motion due to her extreme pain.  Further, she stated that the VA examiner did not include her complaints of pain and tenderness in his report, and disregarded her assertion that her cervical spine disability was impeding her attempts to find a job, noting instead that her occupation was "housewife."  Given the Veteran's credible lay accounts of pain and tenderness, and the medical records showing consistent treatment for back and neck pain and tenderness, the Board finds that the August 2009 VA examination report is not probative.  

A March 2011 statement from Dr. D.B., M.D. notes that the Veteran's presentation showed some distress, with guarded movement, forward head and shoulder carriage, and an anterior tilt to the pelvis.  Dr. D.B. noted objective tenderness on palpation of the posterior facet joint, the cervical paraspinals, the upper trapezius, and the levator scapulae.  Upon range of motion testing, flexion was to 25 degrees; extension was to 45 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 70 degrees; and left lateral rotation was to 50 degrees.

A March 2011 lay statement from the Veteran's sister asserts that neck and back pain has affected the Veteran's gait, speech, ability to work, and interest in family and friends.  

The Veteran was provided another VA spine examination in May 2011.  She reported constant neck and upper back pain, increased by turning or flexing her head to the left or turning her head up.  She reported difficulty carrying large bags of groceries and picking up her baby.  Upon range of motion testing, forward flexion was to 40 degrees; extension was to 35 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 35 degrees; right lateral rotation was to 80 degrees; and left lateral rotation was to 45 degrees.  The examiner noted objective flinching and subjective complaints of pain at the end of every movement.  He further remarked that the Veteran initially hardly moved her neck during the examination, due to pain.  He observed a "slumped" posture with "all body tension."  Tenderness was found, without muscle spasms.  

The lay and medical evidence supports an initial rating of 20 percent for the Veteran's cervical spine disability, for the entire period on appeal.  Specifically, the March 2011 private records reflected flexion to 25 degrees.  Although the August 2009 VA examination reported normal motion with no evidence of painful motion the Board notes that the subjective history indicates daily aching pain rated as a 9 on a scale of 10.  Similarly, while the May 2011 VA examination reflected flexion to 40 degrees, the Board notes that the examiner noted that initially the Veteran hardly moved her neck and only moved it 0 to 20 degrees at first and only when requested to try more did she achieve greater motion.  Furthermore, treatment records reflect frequent complaints of pain.  Accordingly, considering the Veteran's pain the Board finds that the evidence more nearly approximates the higher 20 percent evaluation.  

A rating in excess of 20 percent is not warranted, however.  To that end, the evidence does not show that forward flexion of the cervical spine is limited to 15 degrees or less.  As noted, the Veteran's forward flexion has been recorded as no worse than 25 degrees.  Nor does the evidence support favorable or unfavorable ankylosis of the entire cervical spine.  Rather, no ankylosis was found at the May 2011 VA examination.  Even considering the Veteran's significant pain, any additional limitation due to pain does not more nearly approximate a finding of flexion limited to 15 degrees or less or functional loss akin to such limited motion.  Based on the foregoing, the Board concludes that the preponderance of the evidence supports a rating 20 percent, but no higher, for the Veteran's service-connected cervical spine disability.  No staged ratings are warranted. 

The Board considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability.  While service records from October 2007 through April 2008 reflect complaints of pain radiating from the neck into the shoulders, neurological examination on those dates reflected no abnormalities.  Furthermore, neurological testing during the August 2009 VA examination reflected motor sensory and reflexes of the upper extremities were intact and the May 2011 VA examination indicated the Veteran retained normal strength of the upper extremities and neurological examination was normal.  The March 2011 private record also indicated reflexes were brisk and reactive, strength of the upper extremities was 5/5 and sensation in the upper extremities was intact by pinprick examination.  VA treatment records also indicate that neurological system was generally described as intact.  Accordingly, a separate evaluation for cervical radiculopathy is not warranted at this time.  Separate evaluations for other neurological disabilities is not warranted at this time as the Veteran has consistently denied the presence of any associated bowel or bladder impairment or other neurological disability that would warrant such an evaluation.

Additionally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the Veteran has asserted that the cervical spine disability has made it difficult for her to find a job, she specifically stated in January 2011 that she is not raising a TDIU claim at this time.  The Veteran certainly may raise this claim in the future, should she choose to do so.

Lastly, an extraschedular rating may be provided in exceptional cases.  38 C.F.R.    § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the symptomatology and impairment caused by the cervical spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's complaints of pain and any limitation of range of motion are specifically contemplated in the criteria for evaluating spine disabilities, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 (2013).  The VA examiners elicited information from the Veteran concerning the functional effect of the cervical spine disability, and there is no showing that the disability picture is so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  Rather, the symptoms of the Veteran's disability have been accurately reflected by the schedular criteria. 

For these reasons, the Board finds that the schedular rating criteria is adequate to rate the cervical spine disability and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2013).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  The functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's pain on her occupation and daily life.  In the absence of exceptional factors associated with the Veteran's cervical spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

An initial rating of 20 percent, but no higher, for the cervical spine disability is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


